We have carefully examined the record and the arguments of counsel in this cause. The conclusion of the learned vice-chancellor, who dismissed the complainant's bill seeking a receiver for the defendant company, was in all respects proper, because the bill lacked proofs and was insufficient.
The decree of dismissal is, therefore, affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 14.
For reversal — None. *Page 349